Exhibit 10.37

 [ex10xxxvii_001.jpg]

 

 

 

THIS TOOLING DEVELOPMENT AGREEMENT is made the 1st day of January 2017.

 

BETWEEN

 

(A)PACIFIC GREEN TECHNOLOGIES CHINA LIMITED, a Hong Kong registered limited
liability company with its registered office at 301-303, 3/F, Golden Gate
Commercial Building,136-138 Austin Road, Tsim Sha Tsui, Kowloon, Hong Kong
(“PGTC”)

 

AND

 

(B)POWERCHINA SPEM LIMITED COMPANY, a company incorporated in the Peoples
Republic of China having its registered address at 80 Hangdu Road, Shanghai,
China 201316 (“SPEM”)

 

Collectively referred to as the “Parties”

 

WHEREAS

 

(1)PGTC owns the rights to patented emission control systems including
ENVI-Clean TM;    (2)PGTC and SPEM have entered into a joint venture partnership
to market, fabricate and install ENVI-CleanTM emission control technologies in
the Peoples Republic of China;    (3)The parties have agreed that tooling for
pending projects should be undertaken in advance of orders to facilitate shorter
delivery times.

 

IT IS AGREED

 

1. DEFINITIONS AND INTERPRETATION     1.1 The following terms shall have the
following meanings:

 

Term Shall mean the term of this Agreement described in Clause 2;     Force
Majeure Shall mean any event affecting the performance of any provision of this
Agreement arising from or attributable to acts, events, omissions or accidents
which are beyond the reasonable control of a party including, without
limitation, any abnormally inclement weather, flood, lightning, storm, fire,
explosion, earthquake, subsidence, structural damage, epidemic or other natural
physical disaster, failure or shortage of power supplies, war, military
operations, riot, crowd disorder, strike, lock-outs or other industrial action,
terrorist action, civil commotion and any legislation, regulation, ruling or
omissions of any relevant government, court or any competent national or
international authority;

 

1.2 The singular includes the plural and vice versa.

 

1.3 The clause headings do not form part of this Agreement and should not be
taken into account in its construction or interpretation.

 

1.4 References in this Agreement to the Schedule are to the Schedule to this
Agreement.

 

 2 

 

 

2. TERM AND APPOINTMENT

 

2.1 This Agreement shall have effect for one year from the date of the
Agreement.

 

2.2 The Agreement and its terms may be extended and amended by mutual agreement
of the parties.

 

3. PAYMENT AND CONSIDERATION

 

3.1 The consideration for SPEM’s services, PGTC has agreed to a fee of
¥RMB1,050,000 to be paid as US$160,198 on the 12 month anniversary of the
acceptance of the system.

 

4. ASSIGNMENT, CONFIDENTIALITY & SEVERABILITY

 

4.1 Neither party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other party, such consent not
to unreasonably withheld or delayed providing that neither party is
detrimentally affected by the assignment.     4.2 The parties acknowledge that
the contents, in particular the financial details of this Agreement are
confidential and neither party will disclose any information concerning the
terms of this Agreement without the prior written consent of the other except as
required by law or as reasonably necessary for the operation of this Agreement.
    4.3 Should any provision of this Agreement be considered void or voidable
under any applicable law, such provision shall to the extent required be severed
or amended in such a manner as to render the rest of this Agreement valid or
enforceable, unless the whole commercial object is thereby frustrated.

 

5. ENTIRE AGREEMENT AND WAIVER

 

5.1 This Agreement contains the entire agreement of the parties with respect to
the subject matter of this Agreement,

 

5.2 This Agreement may only be varied by the written agreement of both parties,

 

5.3 A waiver by either party of a breach of any term or condition of this
Agreement in any one instance shall be in writing, and shall not be deemed as a
continuing waiver or a waiver of any subsequent breach unless so provided by
written notice.

 

6. FORCE MAJEURE

 

Should either party’s obligations under this Agreement be materially hampered,
interrupted or interfered with by reason of any Event of Force Majeure, then the
obligations of that party shall be suspended during the period of such
hampering, interference or interruption consequent upon such event or events and
shall be postponed for a period of time equivalent to the period or periods of
suspension, and the parties will use their best commercial endeavors to minimize
and reduce any period of suspension occasioned.

 

7. NO PARTNERSHIP, GOVERNING LAW & ANNOUNCEMENTS

 

7.1 Nothing contained in this Agreement shall be deemed to alter the terms of
the joint venture partnership between the parties.

 

7.2 This Agreement shall be governed by and construed in all respects in
accordance with the laws of the Peoples Republic of China and each party hereby
submits to the exclusive jurisdiction of Chinese arbitration or courts.

 

7.3 Neither party shall make (and the parties shall ensure that no person
connected with them shall make) any public statement, issuance or announcement
about the signature of this Agreement without the prior written approval of the
other party except as required by law or by any legal authority.

 

 3 

 

 

SIGNATURE PAGE

 

IN WITNESS whereof the parties have duly executed this Agreement the day and
year first above written.

 

Authorized for and on behalf of

PACIFIC GREEN TECHNOLOGIES CHINA LIMITED

 

  /s/ Scott Poulter   Scott Poulter

 

For and on behalf of

POWERCHINA SPEM LIMITED COMPANY

  [ex10xxxvii_002.jpg]   Name:     Title:  

 

 

4

 

